Citation Nr: 1232977	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1981 to August 1984.  

The issue first came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the RO.  

In an October 2009 decision, the Board denied the claim of service connection for an innocently acquired psychiatric disorder.     

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2011 Memorandum Decision, the Court vacated and remanded the October 2009 decision.  The Court remanded the appeal for further development consistent with the Court's instructions, as discussed herein below. 

In light of the Court's instructions, in September 2011 the Board remanded the case to the RO for additional development.  After attempting to complete requested development, the RO returned the case to the Board for the purpose of appellate disposition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

According to the Court's April 2011 Memorandum Decision, the Court instructed the Board to fulfill its duty to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103(A); see also 38 C.F.R. § 3.159.  

Specifically, the Court instructed the Board to (1) notify the Veteran that he did not provide sufficient information for the U.S. Army and Joint Service Records Research Center (JSRRC) to perform a meaningful search to corroborate his alleged stressor (that is, the Veteran should provide the full name and unit designation of the soldier injured in the stressor incident); (2) notify the Veteran as to alternative forms of information and evidence he could submit to establish his PTSD claim in the absence of JSRRC confirmation of his stressor.  

In light of the Court's instructions, in September 2011 the Board remanded the case to the RO for the indicated development.  However, the RO did not adequately complete the requested development as directed.  Although the RO sent the Veteran a September 2011 Veterans Claims Assistance Act (VCAA) notice letter, this letter failed to follow the Court's instructions.     

A remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court routinely vacates Board decisions based on this situation.  

Although, regrettably, it will result in additional delay in adjudicating this appeal, another remand is required to ensure compliance with the Board's previous September 2011 remand directives.

First, a remand is required for the RO to issue another VCAA letter that addresses the claim of service connection for PTSD.  This letter must (1) notify the Veteran that he did not provide sufficient information for JSRRC to perform a meaningful search to corroborate his alleged stressor (that is, the Veteran should be advised to provide the full name and unit designation of the soldier injured in the stressor incident); and (2) notify the Veteran as to alternative forms of information and evidence he could submit to establish his PTSD claim in the absence of JSRRC confirmation of his stressor (that is, buddy statements, contemporaneous letters and diaries, newspaper archives, corroboration from an Internet website, or photographs taken during service).  

This letter must also specifically advise him about the elements of a downstream disability rating and an effective date, which will be assigned if his service connection claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The RO must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.   

Second, during the course of the appeal, the Veteran has been diagnosed with a variety of psychiatric disorders: an adjustment disorder; major depressive disorder; depressive disorder, NOS; and PTSD.  Thus, the record raises the issue that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD. 

However, neither the RO nor the Board previously addressed the matter of service connection for an innocently acquired psychiatric disorder other than PTSD.  The Board cannot limit its analysis of the Veteran's claim solely to PTSD.

Therefore, VA must consider whether service connection is warranted for all potential acquired psychiatric disorders raised by the record, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this regard, the VCAA letters of record sent by the RO to the Veteran failed to discuss service connection for an acquired psychiatric disorder other than PTSD.  

Moreover, on this record, the additional VCAA letter must address the issue of secondary service connection for an acquired psychiatric disorder on the premise that it is proximately due to, or chronically aggravated by, his service-connected disabilities.  See 38 C.F.R. § 3.310 (2011).  

Thus, a remand is required for the RO to issue another VCAA letter that addresses both direct and secondary service connection for an acquired psychiatric disorder including depression.  The RO must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.   

Third, complete VA treatment records on file only date to March 2006.  It appears that the Veteran has received additional VA treatment up to at least 2009.  

Therefore, all relevant VA treatment records dated since March 2006 must be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Fourth, the Veteran now must be scheduled for a VA examination and opinion to determine the likely etiology of any current depressive or adjustment disorder, on the basis of being secondary to service-connected bilateral knee, bilateral ankle, and pes planus disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  VA mental health treatment records dated in March 2005 and July 2005 suggest a secondary relationship between current depression and these service-connected orthopedic disabilities.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must send the Veteran another VCAA letter for his service connection for PTSD claim. This letter must (1) notify the Veteran that he did not provide sufficient information for JSRRC to perform a meaningful search to corroborate his alleged stressor (that is, the Veteran must be advised to provide the full name and unit designation of the soldier injured in the stressor incident); and (2) notify the Veteran as to alternative forms of information and evidence he could submit to establish his PTSD claim in the absence of JSRRC confirmation of his stressor (that is, buddy statements, contemporaneous letters and diaries, newspaper archives, corroboration from an Internet website, or photographs taken during service).  This letter must also specifically advise the Veteran about the elements of a downstream disability rating and an effective date, which will be assigned if his service connection claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

2.  The RO must send the Veteran a VCAA letter notifying him and his representative of the evidentiary requirements necessary to substantiate the claim of service connection for an acquired psychiatric disorder (other than PTSD).  This letter must also address the issue of secondary service connection for an acquired psychiatric disorder on the premise that it is proximately due to, or chronically aggravated by, his service-connected orthopedic disabilities.  See 38 C.F.R. § 3.310 (2011).  

Specifically, the letter must (1) inform the Veteran of the information and evidence that is necessary to substantiate the acquired psychiatric disorder claim on both a direct and secondary basis; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter must also specifically advise the Veteran about the elements of a downstream disability rating and an effective date, which will be assigned if his service connection claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

3.  The RO must take all indicated action to secure copies of complete records of all relevant VA medical treatment dated after March 2006, including records from the VA Medical Center (VAMC) in Durham, North Carolina.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  After securing any VA or private treatment records, and any other additional evidence, the RO must take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder, to include on a secondary basis.  The purpose of this examination is to determine whether any current depression, adjustment disorder or other innocently acquired psychiatric disorder is due to the service-connected bilateral knee, ankle, and pes planus disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The following considerations will govern the examination(s):

(a) Upon clinical examination, does the Veteran have a current acquired psychiatric disability to include depression or an adjustment disorder?  

(b) If a current acquired psychiatric disorder (to include depression or an adjustment disorder) is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that any of these disabilities was caused or aggravated by the service-connected bilateral knee, bilateral ankle, and pes planus disabilities?  

(c) In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: VA mental health treatment records dated in March 2005 and July 2005 suggest a secondary relationship between current depression and the service-connected orthopedic disabilities.  However, the October 2011 VA psychological examiner was not able to diagnose any current acquired psychiatric disorder.  

(d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as against it.  

5.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing all indicated development to the extent possible, the RO should readjudicate the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

